DETAILED ACTIONStatus of Application
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are currently under pending.

Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed 
invention.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 	Claims 1, 2, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 8,435,556 B2) hereinafter Stinchcomb in view of Speier (US 9044390 B1).
Regarding claim 1, 2, and 9-18, Stinchcomb discloses delivering cannabinoids transdermally via an occlusive body (i.e., a patch) (a device for the transdermal delivery of cannabidiol), comprising at least one cannabinoid from cannabinol and cannabidiol, and additionally comprising at least one permeation enhancer (abstract and claims 1-11). Matrix-type transdermal patches, in which the selected cannabinoid is disposed in an adhesive matrix, can be employed.  The matrix-type transdermal patch can further include other cannabinoids for transdermal delivery to the subject with the selected cannabinoid (a mixture of an adhesive and a therapeutically effective amount of cannabidiol coated on the backing, wherein the mixture includes cannabinol).  Suitable adhesives for use in such matrix-type transdermal patches include silicone (wherein the adhesive comprises a silicone adhesive) (col. 7, ln 32-39). Cannabinoid composition contains at least one cannabinoid including cannabinol and cannabidiol. In addition, cannabinoid composition can also include other inert or active materials (col. 8, ln 24-41). Exterior surface of rate-controlling microporous membrane can be coated with adhesive layer (the mixture has a first surface adhered to the backing and a second skin-adhering surface).  Any suitable dermatologically acceptable pressure sensitive adhesive that does not react chemically with the cavity contents or prevent passage of the cannabinoid through the membrane from being rate-controlling can be used for adhesive layer.  Release liner, such as a sheet of release coated paper or other material, can be used to cover adhesive layer until the occlusive body is to be used, thus preventing cannabinoid permeation prior to contacting occlusive body with the subject's skin.  Immediately prior to use, release liner is stripped from adhesive layer, and occlusive body is adhered to the subject's skin by the exposed adhesive layer (a release liner removably attached to the second, skin adhering surface of the mixture) (col. 9, ln 44-64).
 	Stinchcomb does not explicitly disclose wherein the adhesive of the patch is polyisobutylene or the presence of Vitamin C.          
 	However, Speier is drawn to pharmaceutical dosage forms such as transdermal patches that include the concentrate (or extract) of Cannabis, as well as methods of medical treatment that include administering the pharmaceutical dosage forms (abstract). 
 	Speier discloses the adhesive can include a hot melt pressure sensitive adhesive or solvent based pressure sensitive adhesive e.g. polyisobutylene, (col. 48, ln 23-25). Speier discloses the formulation can optionally include a topical moisturizer (e.g., skin protectant). Any suitable topical skin protectant can be employed, provided the skin is effectively protected or moisturized and the skin protectant remains stable in the formulation. Suitable skin protectants include Vitamin C (col. 49, ln 46-65). Speier discloses the formulation can include an adhesive in about 1.0 wt. % to about 15.0 wt. % of the formulation (col. 48, ln 20-22).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these references and modify the device as disclosed by Stinchcomb, to comprise polyisobutylene as adhesive in the patch and vitamin C in a transdermal patch, as disclosed by Speier, and arrive at the instant invention.
One of ordinary skill in the art would have been motivated to do so because Speier discloses the stability is over a prolonged period of time, e.g., up to about 2 years, up to about 1 year, or up to about 6 months, typically experienced in the manufacturing, packaging, shipping, and/or storage of the patch (col. 49, ln 46-65). One of ordinary skill in the art would have had a reasonable expectation of success in making the device with polyisobutylene and vitamin C, as disclosed by Speier, by applying a known technique to a known product ready for improvement to yield predictable results.
 	
 	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 8,435,556 B2) hereinafter Stinchcomb in view of Speier (US 9044390 B1) as applied to claims 1, 2, and 9-18 above and further in view of Odidi et al. (US 20090232887 A1) hereinafter Odidi.
 	The teachings of Stinchcomb and Speier are disclosed above.
	Regarding claims 3-8, Stinchcomb in discloses transdermal delivering CBD and THC (mechanism of CBD and THC delivery) (col. 1, ln 49-60).
 	Stinchbomb and Speier does not explicitly disclose wherein the device comprises at least one mechanism of CBD and THC delivery from a liquid saturated matrix; and use of hemp oil in delivering CBD from a saturated alcohol solution, due to being too viscous for use with the saturated liquid matrix.          
	 However, Odidi is drawn to a paste composition comprising an active ingredient such as an addictive substance and a pharmaceutically suitable aqueous carrier. The composition may be filled into a transdermal patch (abstract and claims 78 and 89).
The composition may be administered in any suitable manner using any suitable formulation and/or dispensing device, and may be applied transdermally in a patch [0049]. Examples of some of the opioid agonists or narcotic analgesics contemplated for use in this invention include tetrahydrocannabinol [0057-0058]. The term "paste" means a pharmaceutical form of thick or stiff consistency (being too viscous). A paste can also be described as a liquid matrix (liquid saturated matrix) [0061]. Oily components may also be used in a paste composition and include any pharmaceutically acceptable oily, fatty or waxy substance that is insoluble or substantially insoluble in ethanol or water (ethanol and water, saturated alcohol solution) [0083], such as hemp oil (hemp oil) [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these references and modify the silicone adhesive of the device as disclosed by Stinchcomb and Speier, to comprise the mechanism of delivery, as disclosed by Odidi, and arrive at the instant invention.
One of ordinary skill in the art would have been motivated to do so because Odidi is also in the field of transdermal delivery, and discloses oily, fatty or waxy components such as hemp oil may be used in a paste composition in ethanol or water [0083-0084], such that the composition and device reduces the potential for abuse of an addictive substance [0047]. One of ordinary skill in the art would have had a reasonable expectation of success in making the device with the mechanism of delivery, as disclosed by Odidi, by applying a known technique to a known product ready for improvement to yield predictable results.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/458,285 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/458,488 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615